Case
 Case2:20-cv-01690-DSF-PJW
      2:20-cv-01690-DSF-PJW Document
                             Document14-3
                                      13 Filed
                                          Filed05/26/20
                                                05/26/20 Page
                                                          Page11ofof44 Page
                                                                        PageID
                                                                             ID#:37
                                                                                #:46



                            IN THE UNITED STATES DISTRICT COURT
                         FOR THE CENTRAL DISTRICT OF CALIFORNIA
                                    WESTERN DIVISION

  UNITED STATES OF AMERICA,                     )
                                                )
                          Plaintiff,            )
                                                )
                  v.                            )          CV 20-1690-DSF
                                                )
  $2,318,800.00 in U.S. Currency Seized         )
  From Two Safe Deposit Boxes and               )
  $210,050.00 in U.S. Currency,                 )
                                                )
                        Defendant.              )



                                 DECLARATION OF PUBLICATION

         Notice of Civil Forfeiture was posted on an official government internet site

  (www.forfeiture.gov) for at least 30 consecutive days, beginning on March 02, 2020,

  as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules for Admiralty or Maritime

  Claims and Asset Forfeiture Actions, as evidenced by Attachment 1, which consists of a copy of the

  notice on the www.forfeiture.gov website, and as evidenced by Attachment 2, the Advertisement

  Certification Report, which documents that the notice was posted on the www.forfeiture.gov

  website for at least 18 hours a day for the required 30 consecutive days.

         I declare under penalty of perjury that the foregoing is true and correct. Executed on

  April 1, 2020, at Los Angeles, CA.

                                              ______________________________

                                                Fiona Kirby
                                                Records Examiner



                                              EXHIBIT B
                                                    4
Case
 Case2:20-cv-01690-DSF-PJW
      2:20-cv-01690-DSF-PJW Document
                             Document14-3
                                      13 Filed
                                          Filed05/26/20
                                                05/26/20 Page
                                                          Page22ofof44 Page
                                                                        PageID
                                                                             ID#:38
                                                                                #:47
  Attachment 1

                      IN THE UNITED STATES DISTRICT COURT
            FOR THE CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
           COURT CASE NUMBER: CV 20-1690; NOTICE OF FORFEITURE ACTION

          Pursuant to 18 U.S.C. § 981, 18 U.S.C. § 984 and 21 U.S.C. § 881, the United States
  filed a verified Complaint for Forfeiture against the following property:

         $210,050.00 U.S. Currency (19-DEA-653745) which was seized from Matthew
         Thomas Beaver on July 01, 2019 at                               located in Los
         Angeles, CA

         $1,448,700.00 U.S. Currency in Safe Deposit Box #6515, U.S. Private Vaults
         (19-DEA-653822) which was seized from Matthew Thomas Beaver on July 08, 2019
         at U.S. Private Vaults, 9182 West Olympic Boulevard, located in Beverly Hills, CA

         $870,100.00 U.S. Currency in Safe Deposit Box #7111, U.S. Private Vaults
         (19-DEA-653823) which was seized from Matthew Thomas Beaver on July 08, 2019
         at U.S. Private Vaults, 9182 West Olympic Boulevard, located in Beverly Hills, CA

         The custodian of the property is the United States Marshals Service, located at 350
         W. 1st Street, Suite 3001, Los Angeles, CA 90012.

  Any person claiming a legal interest in the Defendant Property must file a verified Claim
  with the court within 60 days from the first day of publication (March 02, 2020) of this
  Notice on this official government internet web site and an Answer to the complaint or
  motion under Rule 12 of the Federal Rules of Civil Procedure within 21 days thereafter.
  18 U.S.C. § 983(h)(1) permits a court to impose a civil fine on anyone asserting an interest
  in property which the court determines was frivolous.

  The verified Claim and Answer must be filed with the Clerk of the Court, 255 East Temple
  Street, Room 180, Los Angeles, CA 90012, and copies of each served upon Assistant
  United States Attorney Victor Rodgers, 312 N. Spring St., 14th Floor, Los Angeles, CA
  90012, or default and forfeiture will be ordered. See, 18 U.S.C. § 983(a)(4)(A) and Rule
  G(5) of the Supplemental Rules for Admiralty or Maritime Claims and Asset Forfeiture
  Actions.

  The government may also consider granting petitions for remission or mitigation, which
  pardon all or part of the property from the forfeiture. A petition must include a description
  of your interest in the property supported by documentation; include any facts you believe
  justify the return of the property; and be signed under oath, subject to the penalty of
  perjury, or meet the requirements of an unsworn statement under penalty of perjury. See
  28 U.S.C. Section 1746. For the regulations pertaining to remission or mitigation of the
  forfeiture, see 28 C.F.R. Sections 9.1 - 9.9. The criteria for remission of the forfeiture are
  found at 28 C.F.R. Section 9.5(a). The criteria for mitigation of the forfeiture are found at
  28 C.F.R. Section 9.5(b). The petition need not be made in any particular form and may
  be filed online or in writing. You should file a petition not later than 11:59 PM EST 30 days
                                          EXHIBIT B
                                              5
Case
 Case2:20-cv-01690-DSF-PJW
      2:20-cv-01690-DSF-PJW Document
                             Document14-3
                                      13 Filed
                                          Filed05/26/20
                                                05/26/20 Page
                                                          Page33ofof44 Page
                                                                        PageID
                                                                             ID#:39
                                                                                #:48
  after the date of final publication of this notice. See 28 C.F.R. Section 9.3(a). The
  https://www.forfeiture.gov/FilingPetition.htm website provides access to a standard petition
  form that may be mailed and the link to file a petition online. If you cannot find the desired
  assets online, you must file your petition in writing by sending it to Assistant United States
  Attorney Victor Rodgers, 312 N. Spring St., 14th Floor, Los Angeles, CA 90012. This
  website provides answers to frequently asked questions (FAQs) about filing a petition.
  You may file both a verified claim with the court and a petition for remission or mitigation.




                                           EXHIBIT B

                                               6
Case
 Case2:20-cv-01690-DSF-PJW
      2:20-cv-01690-DSF-PJW Document
                             Document14-3
                                      13 Filed
                                          Filed05/26/20
                                                05/26/20 Page
                                                          Page44ofof44 Page
                                                                        PageID
                                                                             ID#:40
                                                                                #:49
  Attachment 2

                                   Advertisement Certification Report


  The Notice of Publication was available on the www.forfeiture.gov web site for at least 18 hours per day
  between March 2, 2020 and March 31, 2020. Below is a summary report that identifies the uptime for
  each day within the publication period and reports the results of the web monitoring system’s daily check
  that verifies that the advertisement was available each day.

  U.S. v. $2,318,800.00 in U.S. Currency Seized From Two Safe Deposit Boxes and $210,050.00 in U.S.
  Currency
  Court Case No:              CV 20-1690
  For Asset ID(s):            See Attached Advertisement Copy

     Consecutive          Date Advertisement         Total Hours Web Site             Verification that
     Calendar Day          Appeared on the           was Available during              Advertisement
         Count                 Web Site                  Calendar Day                existed on Web Site
           1                   03/02/2020                      24.0                          Verified
           2                   03/03/2020                      24.0                          Verified
           3                   03/04/2020                      24.0                          Verified
           4                   03/05/2020                      24.0                          Verified
           5                   03/06/2020                      24.0                          Verified
           6                   03/07/2020                      24.0                          Verified
           7                   03/08/2020                      23.8                          Verified
           8                   03/09/2020                      24.0                          Verified
           9                   03/10/2020                      24.0                          Verified
          10                   03/11/2020                      24.0                          Verified
          11                   03/12/2020                      24.0                          Verified
          12                   03/13/2020                      24.0                          Verified
          13                   03/14/2020                      24.0                          Verified
          14                   03/15/2020                      24.0                          Verified
          15                   03/16/2020                      24.0                          Verified
          16                   03/17/2020                      24.0                          Verified
          17                   03/18/2020                      24.0                          Verified
          18                   03/19/2020                      24.0                          Verified
          19                   03/20/2020                      24.0                          Verified
          20                   03/21/2020                      24.0                          Verified
          21                   03/22/2020                      24.0                          Verified
          22                   03/23/2020                      24.0                          Verified
          23                   03/24/2020                      24.0                          Verified
          24                   03/25/2020                      24.0                          Verified
          25                   03/26/2020                      23.8                          Verified
          26                   03/27/2020                      24.0                          Verified
          27                   03/28/2020                      24.0                          Verified
          28                   03/29/2020                      24.0                          Verified
          29                   03/30/2020                      24.0                          Verified
          30                   03/31/2020                      24.0                          Verified
  Additional log information is available and kept in the archives for 15 years after the asset has been disposed.




                                                    EXHIBIT B

                                                       7
